  Case 18-14049        Doc 27     Filed 12/19/18 Entered 12/19/18 11:34:20         Desc Main
                                    Document     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In Re:                                         Case No. 18-03984

         Richard George Melfi,                 Chapter 13
         And attached list of cases
                                               Honorable Judge Pamela S. Hollis
                        Debtor.

                          AGREED SUBSTITUTION OF ATTORNEY

         PLEASE BE ADVISED THAT PURSUANT TO LOCAL RULE 2091-1 AND BY

 AGREEMENT OF PARTIES, ATTORNEY ZHIQI WU currently with Heavner, Beyers &

 Mihlar, LLC hereby agrees that ATTORNEY HEATHER M. GIANNINO of Heavner, Beyers

 & Mihlar, LLC hereby substitutes in and appears as counsel for various Creditors in the case

 above and in the attached list of cases and ZHIQI WU currently of Heavner, Beyers & Mihlar,

 LLC withdraws her appearance from the case above and in the attached list of cases and the

 parties agree as follows:

 COUNSEL SUBSTITUTING                              COUNSEL
 AND APPEARING:                                    WITHDRAWING
 Heather M. Giannino                               Zhiqi Wu
 HEAVNER, BEYERS & MIHLAR, LLC                     HEAVNER, BEYERS & MIHLAR, LLC
 Attorneys at Law                                  Attorneys at Law
 P.O. Box 740                                      P.O. Box 740
 Decatur, IL 62525                                 Decatur, IL 62525
 Email: bkdept@hsbattys.com                        Email: bkdept@hsbattys.com
 Telephone: (217) 422-1719                         Telephone: (217) 422-1719
 Facsimile: (217) 422-1754                         Telephone: (217) 422-1719




                                               1
 Case 18-14049     Doc 27   Filed 12/19/18 Entered 12/19/18 11:34:20     Desc Main
                              Document     Page 2 of 3


      **THIS IS A SUBSTITUTION AND APPEARANCE OF COUNSEL AND
      WITHDRAWAL OF APPEARANCE OF COUNSEL ON THE ABOVE
      CAPTIONED CASE AND THE LIST OF ATTACHED CASES. **


AGREED TO BY BOTH PARTIES:


 /s/ Heather M. Giannino                          /s/ Zhiqi Wu
    Heather M. Giannino                              Zhiqi Wu


Dated: December 19, 2018                      Respectfully Submitted,

                                               /s/ Heather M. Giannino
                                                  Heather M. Giannino
                                                  Counsel for Creditor




FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
ZHIQI WU (#6324870)
CHERYL CONSIDINE (#6242779)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754




                                        2
Case 18-14049               Doc 27           Filed 12/19/18 Entered 12/19/18 11:34:20                                        Desc Main
                                               Document     Page 3 of 3
            LIST OF CASES IN WHICH HEATHER M. GIANNINO IS SUBSTITUTING FOR
             ZHIQI WUAND FOR WHICH ZHIQI WU IS WITHDRAWING AS COUNSEL
 Name           Case No.    Case Title                                  Chapter / Lead BK case    Date Filed    Party Role   Date Closed

 Wu, Zhiqi (aty) 18-03984   Richard George Melfi                                             13     2/14/2018   N/A          N/A
                 18-04017   Jennifer M Smith                                                 13     2/14/2018   N/A          N/A
                 18-04047   Christopher Rosales                                              13     2/14/2018   N/A          N/A
                 18-04142   Matthew J Maicach and Crystal L Maicach                          13     2/15/2018   N/A          N/A
                 18-04475   Pedro C Zaragoza                                                 13     2/20/2018   N/A          N/A
                 18-04503   Sandra M Jones                                                   13     2/20/2018   N/A          N/A
                 18-04555   Lashawn D Greer                                                  13     2/20/2018   N/A          N/A
                 18-04626   Beverly A Gaines                                                 13     2/21/2018   N/A          N/A
                 18-04746   Alonzo Aldrete                                                   13     2/21/2018   N/A          N/A
                 18-05262   Antoine Smedley                                                  13     2/26/2018   N/A          N/A
                 18-05296   Adrienne T Combs                                                 13     2/26/2018   N/A          N/A
                 18-05829   Robin Y. Boyd                                                    13     2/28/2018   N/A          N/A
                 18-05972   Carl Hamilton                                                    13      3/1/2018   N/A          N/A
                 18-06458   Andrew B. Gass and Asta Gass                                      7      3/6/2018   N/A          N/A
                 18-06616   Dominique D Childs                                               13      3/7/2018   N/A          N/A
                 18-06619   Renee Louise Ryle                                                13      3/7/2018   N/A          N/A
                 18-06914   Paul Coley and Raquel Coley                                      13      3/9/2018   N/A          N/A
                 18-07166   James Harvey                                                     13     3/13/2018   N/A          N/A
                            Terry Gene Mclaughlin and Diana Kay
                18-07352                                                                     13     3/14/2018 N / A          N/A
                            Mclaughlin
                18-07556    Rosetta Russell-Elliott                                          13     3/15/2018 N / A          N/A
                18-07859    Tina M Dudley                                                    13     3/19/2018 N / A          N/A
                18-07897    Tyanna Qualls                                                    13     3/19/2018 N / A          N/A
                            Ron S Fladhammer and Kimberly A
                18-08250                                                                     13     3/21/2018 N / A          N/A
                            Fladhammer
                18-08817    Shirley Jean Moore                                               13     3/27/2018   N/A          N/A
                18-09474    Ashok R Soni and Minaxi J Soni                                    7     3/30/2018   N/A          N/A
                18-09487    Robert Dixon                                                     13     3/30/2018   N/A          N/A
                18-09516    Kenneth Vu                                                       13     3/30/2018   N/A          N/A
                18-09653    Florence Anne Davis                                              13      4/2/2018   N/A          N/A
                18-10244    Michael J. Milano                                                13      4/9/2018   N/A          N/A
                18-10318    Donna Miles and Wayne Miles                                      13      4/9/2018   N/A          N/A
                18-10419    Morris Cannon, Jr.                                               13     4/10/2018   N/A          N/A
                18-10622    Dwayne M Mangrum                                                 13     4/11/2018   N/A          N/A
                18-10902    Jesus Cruz and Anna Emir Cruz                                    13     4/13/2018   N/A          N/A
                18-10907    Jacqueline M Flynn                                               13     4/13/2018   N/A          N/A
                18-11029    Senad Spahic and Vildana Spahic                                  13     4/16/2018   N/A          N/A
                18-11088    Michele Alvear                                                   13     4/16/2018   N/A          N/A
                18-11306    William L. Kabaker                                               13     4/18/2018   N/A          N/A
                18-11426    Euthia Ann Lee                                                   13     4/19/2018   N/A          N/A
                18-11439    Cheryl Denise Morris-Shaw                                        13     4/19/2018   N/A          N/A
                18-11554    Nancy Smith                                                      13     4/20/2018   N/A          N/A
                18-11721    Charles Randall Chube                                            13     4/21/2018   N/A          N/A
                18-11776    Zaneta Kotaskova                                                 13     4/23/2018   N/A          N/A
                18-11843    Brenda J. Roberts                                                13     4/23/2018   N/A          N/A
                18-12060    Edgar A. Esquivel                                                13     4/25/2018   N/A          N/A
                18-12128    Michael Tomasovich                                               13     4/25/2018   N/A          N/A
                18-12218    George Brian Schade                                              13     4/26/2018   N/A          N/A
                18-12587    Thomas C. Chirillo                                               13     4/30/2018   N/A          N/A
                18-12652    Timothy Ragland and Sharon Ragland                               13     4/30/2018   N/A          N/A
                18-12658    B&E Aquatics, Inc.                                                7     4/30/2018   N/A          N/A
                18-12756    Julie Y Kao                                                      13     4/30/2018   N/A          N/A
                18-12991    Mae Mann                                                         13      5/3/2018   N/A          N/A
                18-13144    Gussie D Hickman                                                 13      5/4/2018   N/A          N/A
                18-13379    Gloria J Woods                                                   13      5/7/2018   N/A          N/A
                18-13632    Milton B Lemke, Jr.                                              13      5/9/2018   N/A          N/A
                18-13935    Eugene Hobbs                                                     13     5/12/2018   N/A          N/A
                18-14049    Darren Blake and Barbara Ann Smith                               13     5/14/2018   N/A          N/A
                18-14076    Roosevelt S Holmes, III                                          13     5/15/2018   N/A          N/A
                18-14330    Terrence J Williams, Sr.                                         13     5/16/2018   N/A          N/A
                18-14543    Linda Roser                                                      13     5/18/2018   N/A          N/A
                18-14670    Miguel Angel Granados                                            13     5/21/2018   N/A          N/A
                18-14749    Jacob Wells                                                      13     5/22/2018   N/A          N/A
                18-14922    Eunice L Larry                                                   13     5/23/2018   N/A          N/A
                18-15016    Peggy Cheryl Burton                                              13     5/23/2018   N/A          N/A
                18-15162    Jewel B Lockhart                                                  7     5/25/2018   N/A          N/A
                18-15327    Joseph Dickson                                                   13     5/29/2018   N/A          N/A
                18-15374    Julio Zamudio                                                    13     5/29/2018   N/A          N/A
                18-15419    Bridgette F Walker                                               13     5/29/2018   N/A          N/A
                            Ricardo A. Apacionado, Jr. and Rosario C.
                18-15594                                                                     13     5/30/2018 N / A          N/A
                            Apacionado
                18-15602    Linda R. Johnson                                                 13     5/30/2018 N / A          N/A
                            Brian E Wojtanowski and Katie L
                18-15898                                                                     13      6/1/2018 N / A          N/A
                            Wojtanowski
